Citation Nr: 1642135	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to July 20, 2011, for the grant of service connection for the residuals of prostate cancer. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of prostate cancer (excluding any time period covered by service connection).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and J.F. 



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November and December 2011 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Los Angeles, California.  In those decisions, the RO denied a claim for compensation under 38 U.S.C.A. § 1151 and a claim for an effective date earlier than July 20, 2011. 

The Veteran testified before the undersigned at a September 2012 Board hearing. A transcript of the hearing is in the file and has been reviewed.

The claim was remanded by the Board in November 2014 for additional development.

An October 2015 Board decision denied entitlement to an effective date prior to July 20, 2011, for the grant of service connection for the residuals of prostate cancer and the claim for compensation under 38 U.S.C.A. § 1151 for residuals of prostate cancer.  The Veteran appealed that decision to the United States Court of Appeals for Veteran's Claims and in an August 2016 order, the Court granted a Joint Motion for Remand, vacating the Board's October 2015 decision and remanded the case to the Board for action consistent with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is required before the Veteran's claims on appeal can be decided.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the August 2016 Joint Motion for Remand (JMR), the parties agreed that the Board erred in relying upon an inadequate January 2015 VA examination report in denying the Veteran's claims.  The parties noted that the VA examiner made conflicting statements with regards to the standard of care regarding the Veteran's PSA levels.  Additionally, it was noted that the examiner provided conflicting statements as to the significance of heightened PSA results and was unclear with respect to whether the Veteran's PSA levels were sufficiently elevated as to warrant additional follow up.  

Therefore, as the January 2015 VA examination report has been deemed inadequate, the Veteran must be afforded another VA examination concerning the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a physician with appropriate expertise.  The claims folder must be made available to the medical examiner to review in connection with the examination.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

a) The examiner should set forth all diagnoses pertaining to the prostate (or lack thereof) and address whether or not the appellant has an additional disability as a result of his VA prostate cancer treatment or lack thereof.  The examiner is hereby advised that the Veteran asserts that because a nurse or nurse practitioner did not adequately review and discuss his PSA test results, his prostate cancer was not immediately detected and he had to rely of private health care for the detection and treatment of his prostate cancer. 

b) The examiner should provide a listing of the dates and PSA results that are found in the appellant's file from January 1998 to the present.  The examiner should specifically note what such a test indicates and then whether a "jump" or increase in the test results would indicate that further prostate testing was necessary.  The examiner should also opine whether, based upon the PSA test results, it can be determined when the appellant actually developed prostate cancer, i.e., is there a specific numeric that indicates that cancer is present in the prostate? 

c) The examiner should provide an opinion as to whether, given the appellant's PSA results, the VA nurse or nurse practitioner had the necessary qualifications and training to properly and completely treat the appellant or whether the appellant should have been examined and treated by a medical doctor. 

d) The examiner should provide an opinion as to whether the lack of additional testing due to elevated PSA test results is standard practice in the treatment and care of prostate disabilities, or whether the lack of further testing hindered the discovery of the prostate cancer?

e) The examiner should provide an opinion as to what the normal or standard practice of examination/treatment would be with respect to treatment when a patient presents themselves with elevated PSA levels.

f) If additional disability is found to have resulted from the VA's lack of care, and the subsequent private radical surgery provided by Kaiser Permanente, is it more likely than not (greater than a 50 percent probability); at least as likely as not (a probability of 50 percent or greater); or less likely as not (less than a 50 percent probability) that the additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment (or not furnishing treatment) and did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

g) If there is additional disability, was it caused by an event that was not reasonably foreseeable? [Note: the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Was it the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures?] 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge, this should be fully explained. 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the Veteran's contentions, i.e., "but for" the lack of proper care, the appellant's prostate cancer would have been detected (and subsequently treated) at an earlier date.

2.  After undertaking any other development deemed appropriate, readjudicate the claim in light of any additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




